                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In Re:                                                         Bankruptcy No:
McQuillen Place Company, LLC                                   19−00507

Debtor(s).                                                     Chapter 7

First Security Bank & Trust Company                            Adversary No. 20−09040
Plaintiff(s)

vs.

James A. Gray
Defendant(s)




                      NOTICE SETTING TELEPHONIC HEARING
             ON PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT (DOC. 16)



TO:
Eric W. Lam, Attorney for Plaintiff(s)                                     319−366−7641
Peter C. Riley, Attorney for Defendant(s)                                  319−363−4040
United States Trustee



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                            March 12, 2021 at 10:30 AM




ATTORNEY FOR PLAINTIFF IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available
to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                         SHARON K. MULLIN
                                                         Clerk, Bankruptcy Court
                                                         by:



Date: January 28, 2021                                   Deputy Clerk
320 Sixth Street Rm 126
Sioux City, IA 51101
